     TASHA PARIS CHALFANT (SBN 207055)
 1   THE LAW OFFICE OF TASHA PARIS CHALFANT
     5701 Lonetree Blvd., Suite 312
 2   Rocklin, California 95765
 3
     Tel. (916) 444-6100
     Fax (916) 930-6093
 4   E-mail: tashachalfant@gmail.com
 5   Attorney for Defendant
     JOSEPH PRESTON VANMEAR
 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                      )       No. 2:18-CR-0247 TLN
10                                                  )
                                                    )       STIPULATION REGARDING
11          Plaintiff,                              )       EXCLUDABLE TIME PERIODS UNDER
                                                    )       SPEEDY TRIAL ACT; FINDINGS AND
12   v.                                             )       ORDER
                                                    )
13
     JOSEPH PRESTON VANMEAR,                        )
                                                    )
14                                                  )
            Defendant.                              )
15                                                  )
                                                    )
16                                                  )
17
                                            STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record Assistant United
19
     States Attorney JAMES CONOLLY, and the Defendant, JOSEPH VANMEAR, by and through
20

21
     his counsel of record TASHA CHALFANT, hereby stipulate and request that the Court make the

22   following findings and Order as follows:
23          1.      By previous order, this matter was set for status conference on February 28, 2019.
24
            2.      By this stipulation, the defendant now moves to continue the status conference until
25
     May 2, 2019, at 9:30 a.m., and to exclude time between February 28, 2019, and May 2, 2019,
26

27   under Local Code T4. Plaintiff does not oppose this request.

28                       STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                        AND FOR EXCLUSION OF TIME

                                                        1
            3.      The parties agree and stipulate, and request that the Court find the following:
 1

 2          a.      The government has represented that the discovery associated with this case

 3   includes approximately 100 plus pages of investigative reports in electronic form. All of this
 4
     discovery has been either produced directly to counsel, and/or made available for inspection and
 5
     copying.
 6

 7
            b.      Counsel for the defendant desires additional time to review the discovery, develop

 8   the case, conduct investigation, consult with her client, discuss potential resolution, and to explain
 9   the consequences and guidelines. Additional time is also required to obtain the defendant’s prior
10
     court files in order to assess his criminal history category and his estimated guidelines calculations.
11
            c.      Counsel for the defendant believes that failure to grant the above-requested
12

13   continuance would deny her the reasonable time necessary for effective preparation, taking into

14   account the exercise of due diligence.
15
            d.      The government does not object to the continuance.
16
            e.      Based on the above-stated findings, the ends of justice served by continuing the
17
     case as requested outweigh the interest of the public and the defendant in a trial within the original
18

19   date prescribed by the Speedy Trial Act.

20          f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
21
     et seq., within which trial must commence, the time period of February 28, 2019, to May 2, 2019,
22
     inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
23

24
     because it results from a continuance granted by the Court at defendant’s request on the basis of

25   the Court's finding that the ends of justice served by taking such action outweigh the best interest
26   of the public and the defendant in a speedy trial.
27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                          2
                     4.       Nothing in this stipulation and order shall preclude a finding that other
 1

 2   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the

 3   period within which a trial must commence.
 4
             All counsel has reviewed this proposed order and authorized Tasha Chalfant to sign it on
 5
     their behalf.
 6

 7
     IT IS SO STIPULATED.

 8   Dated: February 26, 2019                      by:     /s/Tasha Chalfant for
                                                           JAMES CONOLLY
 9                                                         Assistant U.S. Attorney
10
                                                           Attorney for Plaintiff

11   Dated: February 26, 2019                      by:     /s/Tasha Chalfant
                                                           TASHA CHALFANT
12
                                                           Attorney for Defendant
13                                                         JOSEPH PRESTON VANMEAR

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                        STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                      3
 1                                                ORDER
 2          The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based
 4   on the stipulation of the parties and the recitation of facts contained therein, the Court finds that
 5   the failure to grant a continuance in this case would deny defense counsel reasonable time
 6   necessary for effective preparation, taking into account the exercise of due diligence. The Court
 7   finds that the ends of justice to be served by granting the requested continuance outweigh the
 8   best interests of the public and the defendant in a speedy trial.
 9          The Court orders that the time from the date of the parties' stipulation, February 28, 2019,
10   to and including May 2, 2019, status conference hearing date shall be excluded from
11   computation of time within which the trial of this case must be commenced under the Speedy
12   Trial Act, pursuant to 18 U.S.C §3161(h)(7)(A) and (B) (iv), and Local Code T4 (reasonable
13   time for defense counsel to prepare). It is further ordered that the presently set February 28,
14   2019, status conference shall be continued to May 2, 2019, at 9:30 a.m.
15   IT IS SO FOUND AND ORDERED this 26th day of February, 2019.
16

17

18

19
                                                            Troy L. Nunley
20                                                          United States District Judge

21

22

23

24

25

26

27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                       4
